Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

SECOND AMENDMENT TO FORBEARANCE AGREEMENT AND AMENDMENT NO. 2 TO LOAN AGREEMENT

This Second Amendment to Forbearance Agreement and Amendment No. 2 to Loan
Agreement, dated as of December 20, 2019 (this “Agreement”) is among KEY ENERGY
SERVICES, INC., a Delaware corporation (the “Company”), KEY ENERGY SERVICES,
LLC, a Texas limited liability company (“Key Energy LLC”, and together with the
Company, collectively, “Borrowers” or “Borrower”), Lenders party to this
Agreement and BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
which amends that certain Forbearance Agreement, dated as of October 29, 2019
(the “Forbearance Agreement”), by and among the Borrowers, the Administrative
Agent and the Lenders and the Loan Agreement referenced below.

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Loan and Security Agreement
dated as of December 15, 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”; unless otherwise defined
herein, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings assigned to such terms in the Loan Agreement
or the Forbearance Agreement, as applicable);

WHEREAS, Borrowers, the Lenders and the Administrative Agent are parties to the
Forbearance Agreement, pursuant to which the Lenders and the Administrative
Agent agreed to forbear from exercising certain default-related rights and
remedies against Borrowers and the other Obligors with respect to the Specified
Defaults during the Forbearance Period;

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to (i) amend the Forbearance Agreement and waive certain breaches
thereof and (ii) amend the Loan Agreement, in each case as set forth therein;
and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendments and waivers on terms and subject to conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Limited Waiver. Subject to the satisfaction of the conditions set forth in
Section 5 hereof, the Administrative Agent and the Lenders hereby waive any
breach of the covenant to maintain minimum Availability as set forth in clause
xi of Section 3(b) of the Forbearance Agreement, and any Forbearance Termination
Event that has arisen as a result of such breach, solely to the extent such
breach and such Forbearance Termination Event have occurred prior to the date
hereof.

The waivers contained in this Section 1 are limited and (i) shall only be relied
upon and used for the specific purpose set forth herein, (ii) shall not
constitute nor be deemed to constitute a waiver of (a) any Default or Event of
Default under the Loan Agreement, including any Specified Default referenced in
the Forbearance Agreement, or any other breach or Forbearance Termination Event
under the Forbearance Agreement or (b) any term or condition of the Forbearance
Agreement, Loan Agreement and the other Loan Documents, (iii) shall not
constitute nor be deemed to constitute a consent by the Administrative Agent or
any Lender to anything other than the specific purpose set forth herein and
(iv) shall not constitute a custom or course of dealing among the parties
hereto.



--------------------------------------------------------------------------------

2. Amendments to Forbearance Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 hereof,

2.1 clause xi of Section 3(b) of the Forbearance Agreement is hereby amended by
replacing the dollar amount “$12,500,000” set forth therein with the dollar
amount “$10,000,000”;

2.2 clause xii of Section 3(b) of the Forbearance Agreement is hereby amended by
replacing the phrase “the failure to comply with Section 12(b), Section 12(c) or
Section 12(d)” set forth therein with the phrase “the failure to comply with
Section 12(b), Section 12(c), Section 12(d) or Section 12(e)”; and

2.3 Section 12 of the Forbearance Agreement is hereby amended by:

(a) re-lettering Section 12(e) thereof as Section 12(f);

(b) inserting a new Section 12(e) therein, which shall read in its entirety as
follow:

“(e) During the Forbearance Period, Borrowers shall deliver to the Lenders on or
prior to 5:00 p.m. (Eastern time) on Wednesday of every calendar week, beginning
with the calendar week ending on December 20, 2019, a report for the weekly
period ended on the most recent Friday that provides a narrative description of
any material variances from, or changes to, the 13-Week Borrowing Base
Forecast.”

(c) amending the re-lettered Section 12(f) by replacing the phrase “or
(iii) deliver a Borrowing Base Report as required by Section 12(d), shall each
constitute a Forbearance Termination Event” set forth therein with the phrase “,
(iii) to deliver a Borrowing Base Report as required by Section 12(d) or (iv) to
deliver any report required by Section 12(e) hereof, shall each constitute a
Forbearance Termination Event”.

3. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 hereof,

3.1 Schedule 1.1 to the Loan Agreement is hereby amended and restated as
Schedule 1.1 to this Agreement;

3.2 The defined term “Covenant Trigger Period” in Section 1.1 of the Loan
Agreement is amended by replacing the dollar amount “12,500,000” in each place
such dollar amount appears in that defined term with the dollar amount
“10,000,000”; and

3.3 The defined term “Sweep Trigger Period” in Section 1.1 of the Loan Agreement
is amended by replacing the dollar amount “12,500,000” in each place such dollar
amount appears in that defined term with the dollar amount “10,000,000”.

 

2



--------------------------------------------------------------------------------

4. No Other Amendments or Waivers.

This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the forbearance expressly set forth in
Section 3 of the Forbearance Agreement (as amended hereby), the Loan Agreement
(as amended hereby) shall remain unchanged and in full force and effect. Except
as expressly set forth in Section 3 of the Forbearance Agreement (as amended
hereby), the execution, delivery, and performance of this Agreement shall not
operate as a waiver of or as an amendment of, any right, power, or remedy of
Administrative Agent or the Lenders under the Loan Agreement or any of the other
Loan Documents as in effect prior to the date hereof, nor constitute a waiver of
any provision of the Loan Agreement or any of the other Loan Documents. The
agreements set forth herein are limited to the specifics hereof, shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall not excuse future non-compliance under the Loan Agreement or other
Loan Documents, and shall not operate as a consent to any further or other
matter, under the Loan Documents.

5. Conditions Precedent. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent on the date hereof:

5.1 Execution of Agreement. Each Obligor, Administrative Agent and the Required
Lenders shall have duly executed and delivered this Agreement.

5.2 Borrowing Base Forecast. Lenders shall have received a preliminary Borrowing
Base forecast of the Borrowers covering the 13-week period ending March 6, 2020
(the “13-Week Borrowing Base Forecast”), which 13-Week Borrowing Base Forecast
and any amendments thereto shall reflect, projected Borrowing Base as of the
close of business on Friday of each week covered thereby.

5.3 Accuracy of Representations and Warranties. All representations and
warranties contained in Section 6 hereof shall be true and correct in all
respects.

5.4 Fees. The Administrative Agent shall have received for the benefit of each
Lender that executes and delivers a counterpart of this Agreement (each such
Lender, a “Consenting Lender”), a fee in an amount equal to (i) [***] payable to
Bank of America, N.A., (ii) [***] payable to Wells Fargo Bank, National
Association and (iii) [***] payable to Siemens Financial Services, Inc.

6. Representations and Warranties. Each Obligor hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that

6.1 the execution, delivery and performance by the Obligors of this Agreement:

(a) are within each Obligor’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, equity holder action (including, without limitation, any
action required to be taken by any class of directors or other governing body of
any Obligor or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance by
the Obligors of this Agreement);

(b) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Obligor or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby, except such as have been
obtained or made and are in full force and effect other than those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect,

 

3



--------------------------------------------------------------------------------

(c) will not violate any Sanctions and Applicable Law or any Organic Documents
of any Obligor or any Restricted Subsidiary, or any order of any Governmental
Authority,

(d) will not violate or result in a default under any Material Contract, or give
rise to a right thereunder to require any payment to be made by any Obligor or
any Restricted Subsidiary and

(e) will not result in the creation or imposition of any Lien on any Property of
any Obligor or any Restricted Subsidiary (other than the Liens created by the
Loan Documents);

6.2 this Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

6.3 no Default or Event of Default (other than any Specified Default) has
occurred and is continuing.

7. Reaffirmation. Each of the Obligors hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Obligor acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.

8. Miscellaneous.

8.1 Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.

8.2 Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

8.3 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.

 

4



--------------------------------------------------------------------------------

8.4 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.

8.5 References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

8.6 Loan Document. This Agreement shall be deemed to be and shall constitute a
Loan Document.

8.7 Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Loan Agreement. The Loan Agreement and each of the Loan
Documents remain in full force and effect.

8.8 Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

8.9 Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: KEY ENERGY SERVICES, INC. By  

/s/ J. Marshall Dodson

  Name: J. Marshall Dodson   Title: Senior Vice President, Chief Financial
Officer & Treasurer KEY ENERGY SERVICES, LLC. By  

/s/ J. Marshall Dodson

  Name: J. Marshall Dodson   Title: Senior Vice President, Chief Financial
Officer & Treasurer

[Signature Page to Second Amendment to Forbearance Agreement and

Amendment No. 2 to Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent
and a Lender By  

/s/ Ajay Jagsi

  Name: Ajay Jagsi   Title: Vice President

[Signature Page to Second Amendment to Forbearance Agreement and

Amendment No. 2 to Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ William Plough

  Name: William Plough   Title: Vice President

[Signature Page to Second Amendment to Forbearance Agreement and

Amendment No. 2 to Loan Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By  

/s/ Michael L. Zion

  Name: Michael L. Zion   Title: Vice President By  

/s/ William Jentsch

  Name: William Jentsch   Title: Vice President

[Signature Page to Second Amendment to Forbearance Agreement and

Amendment No. 2 to Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment      Total Commitments  

Bank of America, N.A.

   $ 32,000,000.00      $ 32,000,000.00  

Wells Fargo Bank, National Association

   $ 32,000,000.00      $ 32,000,000.00  

Siemens Financial Services, Inc.

   $ 16,000,000.00      $ 16,000,000.00        

 

 

        $ 80,000,000.00        

 

 

 